Citation Nr: 0400350	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-00 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hip 
displacement with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from April 1967 to October 
1968.

This appeal arises from a February 2002 rating decision by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection bilateral hip displacement with degenerative joint 
disease.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  This law redefines the obligations of 
VA with respect to the duty to assist.   Of particular note, 
under the VCAA, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.

In this case, the claims file contains an August 1994 notice 
from the Social Security Administration awarding the veteran 
disability benefits.  In addition, the claims file appears to 
contain some of the medical records on which the Social 
Security Administration's decision was based.  However, the 
decision refers to several medical records which are not in 
the claims file.  Specifically, the decision cites a report 
by Dr. Smith "from the Veterans Administration facilities 
where the claimant seeks the bulk of his medical attention" 
and a report by Dr. Franciosi.  Furthermore, the list of 
exhibits attached to the decision notes clinical reports from 
a VA clinic dated February 1994 and "evidence submitted from 
the Department of Veterans Affairs covering November 1993 
through February 1994."



Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the Social 
Security Administration and request 
that agency to provide copies of any 
medical records utilized in arriving at 
its decision.

2.  The RO should contact the veteran 
and identify the specific VAMCs where 
he has sought treatment for his 
condition.  Once these facilities have 
been identified, the RO should obtain 
all outpatient treatment records from 
them.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time in which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




